 



Exhibit 10.21
CONFIDENTIAL
JOINT DEVELOPMENT AGREEMENT
     THIS JOINT DEVELOPMENT AGREEMENT (this “Agreement”), effective as of
April 27, 2007 (the “Effective Date”), is made by and between St. Jude Medical,
Atrial Fibrillation Division, Inc., a Minnesota corporation with offices at 6500
Wedgwood Road, Maple Grove, MN 55311 (“SJM”), and Hansen Medical, Inc., a
corporation organized under the laws of Delaware, having its principal place of
business at 380 North Bernardo Avenue, Mountain View, CA 94043 (“Hansen”). Each
of SJM and Hansen may be referred to in this Agreement as “Party,” and
collectively as, the “Parties”.
RECITALS
     WHEREAS, SJM and its Affiliates are engaged in the design, development,
manufacture, assembly, importation, exportation, offering for sale, sale and
distribution of medical devices and accessories for such devices, including the
EnSite™ System for mapping and navigating electrophysiology catheters in real
time (as it may be improved or otherwise modified from time to time, the “EnSite
System”);
     WHEREAS, Hansen is engaged in the design, development, manufacture,
assembly, importation, exportation, offering for sale, sale and distribution of
a robotic catheter control system known as the Sensei™ System (together with the
capital equipment and accessories necessary for use of the Sensei System, but
excluding transeptal kits, sheaths or catheters, as it may be improved or
otherwise modified from time to time, the “Sensei System”); and
     WHEREAS, SJM and Hansen desire to enter into an agreement by which they
will work together to make the EnSite System and the Sensei System fully
compatible and to jointly develop such other products as the Parties may
mutually agree to develop from time to time (collectively, the “Program
Products”);
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree to the following terms,
conditions, and obligations:
ARTICLE I
DEFINITIONS
     For purposes of this Agreement, the following terms, whether singular or
plural, shall have the following meanings:
     1.1 Affiliate. The term “Affiliate” means any person or entity at the time
directly or indirectly controlling or controlled by, or under direct or indirect
common control with a Party, during the term of this Agreement and only so long
as such control exists. For purposes of this definition, “control” means the
power to direct the management and policies of such person or





--------------------------------------------------------------------------------



 



entity directly or indirectly, whether through ownership of voting or other
equity securities, by contract or otherwise, and shall include entities which
become Affiliates after the Effective Date of this Agreement.
     1.2 Business Day. The term “Business Day” means any day other than a
Saturday, Sunday, or other day on which most or all commercial banks are closed
in New York, New York.
     1.3 Field of Use. The term “Field of Use” means the development,
manufacture, sale, distribution and servicing of medical devices, systems and
accessories designed for the diagnosis and/or treatment of ******.
     1.4 Co-Marketing Agreement. The term “Co-Marketing Agreement” means the
Co-Marketing Agreement between Hansen and SJM dated as of the Effective Date.
     1.5 Development Plan. The term “Development Plan” shall have the meaning
ascribed to such term in Section 2.1 below.
     1.6 Effective Date. The term “Effective Date” shall have the meaning
ascribed to such term in the Preamble above.
     1.7 EnSite System. The term “EnSite System” shall have the meaning ascribed
to such term in the Recitals above.
     1.8 FDA. The term “FDA” means the Food and Drug Administration of the
United States Department of Health and Human Services.
     1.9 FDA Approval. The term “FDA Approval” means clearance for marketing by
the FDA under Section 510(k) of the Act, 21 U.S.C. §360(k), and 21 C.F.R.
Part 807, Subpart E, or FDA premarket approval granted in accordance with 21
U.S.C. § 360e and 21 C.F.R. Part 814.
     1.10 Fully Integrated EnSite System. The term “Fully Integrated EnSite
System” means the EnSite System, made compatible with the Fully Integrated
Sensei System in accordance with the terms of this Agreement.
     1.11 Fully Integrated Sensei System. The term “Fully Integrated Sensei
System” means the Sensei System, made compatible with the Fully Integrated
EnSite System in accordance with the terms of this Agreement.
     1.12 Fully Integrated System. The term “Fully Integrated System” means a
computerized interventional electrophysiological system comprising one Fully
Integrated EnSite System and one Fully Integrated Sensei System.
     1.13 Hansen Independent IP. The term “Hansen Independent IP” shall have the
meaning ascribed to such term in Section 3.1.2 below.
     1.14 “Initial Development Plan.” The term “Initial Development Plan” shall
have the meaning ascribed to such term in Section 2.1.2 below.

Page 2 of 17



--------------------------------------------------------------------------------



 



     1.15 Intellectual Property. The term “Intellectual Property” means any and
all intellectual property rights arising from or associated with the following,
whether protected, created or arising under the laws of the United States or any
other jurisdiction: any patents, patent applications, copyrights, trade secrets,
technical information, designs, drawings, processes, algorithms, procedures,
formulae, test data, know-how, improvements, plans (engineering or otherwise),
or any other compilation of information whatsoever, whether or not in written
form and whether or not marked confidential, secret, or the like, which is not
generally available to the public.
     1.16 LC Sensei System. The term “LC Sensei System” shall have the meaning
ascribed to that term in Section 4.2.4 below.
     1.17 NDA. The term “NDA” means that certain Mutual Non-Disclosure Agreement
between the Parties dated as of May 8, 2006.
     1.18 Pre-Existing IP. The term “Pre-Existing IP” means all of the
Intellectual Property of a Party (whether owned by or licensed to such Party) in
existence as of the Effective Date, as evidenced by tangible records of such
Party in possession of such Party prior to the Effective Date.
     1.19 Program Development. The term “Program Development” means any
improvement, development or other Intellectual Property that is invented,
conceived of and/or reduced to practice by either Party in direct connection
with carrying out its responsibilities under any Development Plan.
     1.20 Program Products. The term “Program Products” shall have the meaning
ascribed to such term in the Recitals above.
     1.21 Sensei System. The term “Sensei System” shall have the meaning
ascribed to such term in the Recitals above.
     1.22 SJM Independent IP. The term “SJM Independent IP” shall have the
meaning ascribed to such term in Section 3.1.3 below.
     1.23 Term. The term “Term” has the meaning ascribed thereto in Section 9.1
below.
ARTICLE II
JOINT DEVELOPMENT PROJECTS
     2.1 Development Plans; Development of Initial Program Product.
          2.1.1 The joint development work to be performed by the Parties
hereunder for each Program Product shall be carried out pursuant to the terms of
a written development plan that will be jointly prepared and mutually agreed to
by the Parties (each, a “Development Plan”). Each Development Plan will include,
among other things, responsibilities, major development milestones and expected
completion dates. For each Program Product that the Parties mutually agree to
develop hereunder, Hansen shall propose the initial draft of the Development
Plan for

Page 3 of 17



--------------------------------------------------------------------------------



 



consideration by the Parties. Each Party agrees to use commercially reasonable
efforts to carry out the responsibilities assigned to it in each Development
Plan.
          2.1.2 SJM and Hansen agree to work together to develop the Fully
Integrated System as the initial Program Product hereunder, as described in the
Initial Development Plan. The Parties agree to use commercially reasonable
efforts to prepare and complete the Development Plan for the initial Program
Product (the “Initial Development Plan”) in mutually agreed to form within
******** days after the Effective Date. The Initial Development Plan, once
prepared and agreed to by the Parties, shall be attached as Exhibit A to this
Agreement and made a part hereof.
     2.2 Hansen’s Responsibilities. Hansen shall be responsible for completing
the following activities in accordance with the Initial Development Plan (or, as
applicable, any other Development Plan) at Hansen’s sole cost and expense:
          2.2.1 Hansen shall make the Sensei System fully compatible with the
EnSite System such that the EnSite System is qualified and supported for use
with the Sensei System, in accordance with the specifications of the Initial
Development Plan; Hansen shall perform verification and validation testing
relating to making such Sensei System fully compatible with the EnSite System.
          2.2.2 Except as otherwise mutually agreed by the Parties, Hansen shall
be responsible for, and shall pay for all its costs (including, without
limitation, Hansen-preapproved direct and indirect costs incurred by SJM related
to approval of Hansen disposable products) associated with gaining regulatory
approvals for the Program Products and the technologies incorporated therein
(“Regulatory Approvals”), including, without limitation, the Fully Integrated
System. Unless otherwise agreed by the Parties in writing, Hansen shall own all
such Regulatory Approvals.
          2.2.3 Hansen shall have the right to keep its guide catheter platform
open to delivery of catheters from any manufacturer. In addition, nothing herein
shall require Hansen to modify its guide catheter platform so that such platform
no longer is capable of being used with catheters provided by any catheter
manufacturer. However, Hansen shall include SJM products in its standard
verification and validation processes (such SJM products provided to Hansen for
such processes at no cost to Hansen), subject to Hansen’s reasonable discretion.
          2.2.4 Hansen shall maintain compatibility between the current Sensei
System and any upgraded or new version thereof that is commercially released
during the Term and the current EnSite System and any upgraded or new versions
thereof that are commercially released during the Term for a period of at least
****** from the Effective Date, unless this Agreement is terminated earlier
subject to the terms of Sections 9.2.2,9.2.6, or 9.2.7.
          2.2.6 Hansen shall perform such other activities as the Parties may
mutually agree in connection with the development activities contemplated by
this Agreement.

Page 4 of 17



--------------------------------------------------------------------------------



 



     2.3 SJM Responsibilities. SJM shall be responsible for completing the
following activities in accordance with the Initial Development Plan (or, as
applicable, any other Development Plan) at SJM’s sole cost and expense (except
as otherwise specified below):
          2.3.1 SJM shall develop and market an EnSite software module/upgrade
that enables the EnSite System to provide an interface to the Sensei System, in
accordance with the specifications of the Initial Development Plan.
          2.3.2 SJM shall provide Hansen with technical specifications of the
EnSite System to enable Hansen to develop the Sensei System so it can plug into
the EnSite System to receive localization and orientation information of
catheters with electrodes when used with the EnSite System, in accordance with
the specifications of the Initial Development Plan.
          2.3.3 SJM shall provide mutually agreed upon engineering consulting
services related to Program Products, including support for verification and
validation testing related to making the Sensei System compatible with the
EnSite System.
          2.3.4 SJM shall provide mutually agreed upon regulatory services in
connection with Hansen obtaining Regulatory Approvals, as reasonably requested
by Hansen, subject to Hansen reimbursing SJM for Hansen-preapproved direct and
indirect costs incurred by SJM in connection with the provision of such
regulatory services.
          2.3.6 SJM shall maintain compatibility between the current EnSite
System and any upgraded or new version thereof that is commercially released
during the Term and the current Sensei System and any upgraded or new version
thereof that is commercially released during the Term for a period ******,
unless this Agreement is terminated earlier subject to the terms of
Sections 9.2.2, 9.2.6, or 9.2.7.
          2.3.7 SJM shall provide, on loan, an EnSite System to Hansen for use
in connection with the performance of Hansen’s obligations under the Initial
Development Plan. Unless otherwise agreed in writing by the Parties, Hansen will
promptly return the EnSite System to SJM, at Hansen’s expense, in good working
order, reasonable wear and tear excepted, upon the earlier to occur of the
completion of the Initial Development Plan or any termination of this Agreement.
          2.3.8 SJM shall perform such other activities as the Parties may
mutually agree in connection with the development activities contemplated by
this Agreement.
     2.4 Joint Responsibilities. The Parties shall work toward including in the
Initial Development Plan mutually agreeable technical specifications on the
information that will be transferred as well as any communications interfaces
and protocols.
     2.5 Project Coordinators. Within ten (10) business days after the Effective
Date, each Party will designate in a writing delivered to the other Party an
individual who will serve as the Project Coordinator (the “Project Coordinator”)
for such Party and who will be the principal point of contact for the
Development Plans to be carried out hereunder. Either Party may designate a
different Project Coordinator for each Development Plan, and may change a
Project Coordinator from time to time by written notice to the other Party

Page 5 of 17



--------------------------------------------------------------------------------



 



     2.6 Coordination Meetings. During the joint development activities
contemplated hereby, a coordination meeting will be held periodically (e.g.,
monthly or at such other interval as the Parties may agree). The date and time
for each such meeting shall be agreed to in advance by the Project Coordinators.
     2.7 Reports. Hansen shall provide SJM with quarterly written reports
describing its progress under each Development Plan in such reasonable detail as
SJM may request from time to time.
     2.8 Non-Solicitation. Without the prior written consent of the other Party,
neither Party shall, during the Term and for twelve (12) months thereafter,
either directly or indirectly, hire or otherwise engage, or cause, aid or assist
any other person or entity, including, without limitation, its Affiliates, to
hire or otherwise engage, any current or former employee of the other Party or
its Affiliates for a period of twelve (12) months after the termination of such
individual’s employment relationship with the other Party or its Affiliates.
Notwithstanding the foregoing, this Section 2.6 shall not prohibit a Party from
soliciting, hiring or otherwise engaging any employees or former employees of
the other Party or its Affiliates who respond to solicitations of employment
contained in publications of general circulation.
ARTICLE III
INTELLECTUAL PROPERTY
     3.1 Ownership.
          3.1.1 Pre-Existing IP. Each Party shall retain all right, title and
interest it holds in such Party’s Pre-Existing IP.
          3.1.2 Hansen Independent IP. Hansen shall own all right, title and
interest in any Intellectual Property that Hansen hereafter develops or has
developed independently of the performance of its obligations hereunder
(together with Hansen’s Pre-Existing IP, the “Hansen Independent IP”).
          3.1.3 SJM Independent IP. SJM shall own all right, title and interest
in any Intellectual Property that SJM hereafter develops or has developed
independently of the performance of its obligations hereunder (together with
SJM’s Pre-Existing IP, the “SJM Independent IP”).
          3.1.4 Program Developments. The intellectual property rights in any
Program Development shall be allocated as provided below in this Section 3.1.4:
          3.1.4.1 SJM shall own all Intellectual Property rights arising from
any Program Development wherein SJM employees or contractors are the sole
inventors (each, a “SJM-Related Program Development”). Hansen shall own all
Intellectual Property rights arising from any Program Development wherein Hansen
employees or contractors are the sole inventors (each, a “Hansen-Related Program
Development”). The Parties will jointly-own the Intellectual Property rights
arising from any Program Development that is jointly invented by employees or
contractors of both Parties (each, a “Jointly-Owned Program Development”), with
each Party having the unrestricted right to

Page 6 of 17



--------------------------------------------------------------------------------



 



utilize or exploit or license any Intellectual Property rights arising from any
Jointly- Owned Program Development without any consent of or accounting to the
other Party. For the purposes of this paragraph 3.1.4.1, neither Party will be
deemed a contractor of the other. Inventorship of patentable inventions
conceived or reduced to practice during the course of the performance of
activities pursuant to this Agreement shall be determined in accordance with
U.S. patent laws.
          3.1.4.2 Patent Prosecution. Each Party shall have the sole right to
control the process of preparing, filing, and prosecuting one or more patent
applications, and of maintaining one or more issued patents relating to any
Program Development, the intellectual property rights in which are solely owned
by such Party; in the case of Intellectual Property rights arising from
Jointly-Owned Program Development, the Parties shall use reasonable efforts to
cooperate regarding patent application preparation, filing, prosecution,
abandonment, and enforcement of patents or other Intellectual Property rights.
Following execution of this Agreement, appropriate personnel from the Parties
will meet to establish appropriate guidelines for prosecution and enforcement of
Intellectual Property rights arising from Jointly-Owned Program Development.
          3.1.4.3 Cooperation. If a Party that owns the Intellectual Property in
any Program Development desires to seek patent protection with respect thereto
(including, without limitation, in connection with seeking to file a
continuation in part patent application with respect thereto), such other Party
shall reasonably cooperate in connection therewith, including, without
limitation, by executing and delivering such conveyance, assignment, assurance,
power of attorney and other instruments or documents as may be reasonably
required by such Party and using commercially reasonable efforts to procure any
executed assignment or other instrument or document from any employee or
contractor of such other Party who is a co-inventor of such Program Development.
The Party requesting such assistance shall reimburse the other Party for all
reasonable out-of-pocket costs and expenses incurred by such other Party in
providing such assistance.
     3.2 Cross-Licenses.
          3.2.1. Hansen IP. Hansen hereby grants to SJM during the Term a
non-exclusive, worldwide, fully-paid, royalty free right and license, with
rights to sub-license, to use the Hansen Independent IP and the Hansen-Related
Program IP solely for the limited purpose of fulfilling SJM’s development
responsibilities under Article II, to the extent that such Hansen Independent IP
may be so licensed absent contravention of encumbrances of Hansen Independent IP
preexisting the Effective Date. Hansen warrants that it is not aware, as of the
Effective Date, of any encumbrances that would materially limit Hansen’s ability
to provide the right and license described in the Section 3.2.1, and Hansen
agrees that it will provide SJM with prompt written notice if Hansen becomes
aware at any time during the Term of any such limiting encumbrance, and in such
case will use commercially reasonable efforts to obtain for SJM the right and
license described in this Section 3.2.1.
          3.2.2 SJM IP. SJM hereby grants to Hansen during the Term a
non-exclusive, worldwide, fully-paid, royalty free right and license to use the
SJM Independent IP and the SJM-

Page 7 of 17



--------------------------------------------------------------------------------



 



Related Program IP solely for the limited purpose of fulfilling Hansen’s
development responsibilities under Article II, including the right to sublicense
for such limited purpose. Hansen shall provide SJM with written notice of any
such sublicense, which sublicense shall be consistent with the terms and
conditions of this Agreement, including, without limitation, this Article III.
     3.4 Assignment of Rights. Each Party hereby assigns and agrees to assign to
the other Party all of such Party’s right, title and interest in and to any
Intellectual Property in any Program Development that is to be owned by the
other Party in accordance with the allocation of ownership of SJM-Related
Program Developments and Hansen-Related Program Developments that is set forth
in Section 3.1.4.1. Each Party shall execute and deliver any and all assignments
or other documents necessary to effectuate such assignment of such Intellectual
Property. Each Party hereby assigns and agrees to assign to the other Party an
undivided one-half interest in all of such Party’s right, title and interest in
and to any Jointly-Owned Program Development. Each Party shall execute and
deliver any and all assignments or other documents necessary to effectuate such
assignment of Program Developments to the other Party.
     3.5 Reservation of Rights. All rights of each Party that are not expressly
granted in this Agreement are reserved and retained by such Party. Except as
expressly provided in this Agreement, no rights are granted whatsoever, whether
expressly or by implication or estoppel or otherwise, by either Party to the
other Party.
     3.6 Disclosure of Jointly-Owned Program Developments. Each Party shall
disclose to the other Party any and all Jointly-Owned Program Developments not
already disclosed to the other Party, which disclosure will occur at the next
coordination meeting conducted pursuant to Section 2.6 and, in any event, within
thirty (30) days after being conceived or reduced to practice.
ARTICLE IV
COLLABORATION OBLIGATIONS
     4.1 Except as set forth below in Section 4.2, Hansen shall not ******,
unless terminated by SJM under Sections 9.2.1, 9.2.5, 9.2.6, or 9.2.7 hereof, or
unless terminated by Hansen under Sections 9.2.2, 9.2.5, 9.2.6, or 9.2.7 hereof.
     4.2 Hansen may develop and offer for sale to its customers in the Field of
Use a communication capability strictly limited to ******

Page 8 of 17



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES; DISCLAIMER OF WARRANTIES;
LIMITATION OF LIABILITY
     5.1 General. Each Party represents, warrants and covenants that it (i) has
full power and authority to enter into this Agreement and carry out the
transactions contemplated hereby, (ii) that all necessary corporate action has
been duly taken by such party to authorize the execution, delivery and
performance by such Party of this Agreement and (iii) has not, and will not,
enter into any agreement with a third party that conflicts with such Party’s
obligations hereunder or the rights granted by such Party hereunder to the other
Party.
     5.2 No Debarred Person. Each Party represents and warrants that it shall
not knowingly employ, contract with, or retain any person directly or indirectly
in connection with the development work contemplated hereby if such person is
under investigation by the FDA for debarment or is presently debarred by the FDA
pursuant to the Generic Drug Enforcement Act of 1992, as amended (21 U.S.C. §
301, et seq.). In addition, each Party represents and warrants that it will not
engage in any conduct or activity which could lead to any such debarment
actions. If, during the term of this Agreement, a Party becomes aware that it or
any person employed or retained by it to perform development work hereunder
(i) has come under investigation by the FDA for a debarment action, (ii) has
been debarred, or (iii) has engaged in any conduct or activity that could lead
to debarment, such Party shall immediately notify the other Party.
     5.3 No Implied Obligation. Nothing contained in this Agreement shall be
construed as:
     5.3.1 a warranty or representation by either Party as to the validity,
enforceability or scope of any class or type of Intellectual Property licensed
hereunder;
     5.3.2 a warranty or representation that any manufacture, sale, lease, use
or other disposition of Products will be free from infringement,
misappropriation or other violation of any intellectual property rights other
than the Intellectual Property licensed hereunder, subject to the indemnity by
Hansen in Section 6.2 and the indemnity by SJM in Section 6.3;
     5.3.3 an agreement to bring or prosecute proceedings against third parties
for infringement or conferring any right to bring or prosecute proceedings
against third parties for infringement;
     5.3.4 conferring any right to use in advertising, publicity, or otherwise,
any trademark, trade name or names, or any contraction, abbreviation or
simulation thereof, of either Party; or

Page 9 of 17



--------------------------------------------------------------------------------



 



     5.3.5 requiring any Party to defend any proceeding brought by a third party
challenging or concerning the validity of any Intellectual Property licensed
under this Agreement.
     5.4 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE
V, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES. Without limiting the generality of the
foregoing, neither Party makes any warranty of any kind related to: (a) the
success of the research conducted by the Parties under the Agreement; or (b) the
safety or usefulness for any purpose of the technology or other materials or
information it provides hereunder.
     5.5 Limitation of Liability. EXCEPT FOR BREACHES OF A PARTY’S OBLIGATIONS
UNDER ARTICLE VII, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES OR COST OF
PROCUREMENT OF SUBSTITUTE GOODS, SERVICES, TECHNOLOGY, OR INTELLECTUAL PROPERTY
ARISING OUT OF OR RELATED TO THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
ARTICLE VI
INDEMNIFICATION
     6.1 Survival of Representation and Warranties. The representations and
warranties of each of the Parties contained in this Agreement shall survive the
Effective Date.
     6.2 Indemnification by Hansen. Subject to Section 6.4, Hansen shall
indemnify and hold harmless SJM and its Affiliates and their respective
directors, officers employees and agents (“SJM Indemnitees”) from and against
any and all losses, liabilities, claims, damages or expenses (including, without
limitation, reasonable legal fees and expenses) to the extent resulting or
arising from or in connection with any claim, action or proceeding by a third
party brought against any SJM Indemnitee and based solely on any one or more of
the following:
          6.2.1 An allegation that any SJM Indemnitee infringes or
misappropriates any Intellectual Property right of a third party, to the extent
such allegation is based on the use or practice of the Hansen Independent IP
and/or the Hansen-Related Program IP within the scope of the license granted in
Section 3.2.1 and in performance of its obligations under this agreement;
          6.2.2 The negligence or willful misconduct of Hansen or its Affiliates
or their respective consultants or contractors in connection with their
activities under this Agreement;

Page 10 of 17



--------------------------------------------------------------------------------



 



          6.2.3 The breach of any of the covenants, agreements, warranties or
representations made by Hansen under this Agreement by Hansen or its Affiliates
or their respective consultants or contractors; or
          6.2.4 The violation of any applicable laws or regulations by Hansen or
its Affiliates or their respective consultants or contractors in connection with
their activities under this Agreement.
     Notwithstanding the foregoing, Hansen shall only be obligated to so
indemnify and hold the SJM Indemnitees harmless to the extent that such claim,
action or proceeding does not arise from the negligence or willful misconduct of
SJM or its Affiliates or their respective contractors or employees.
     6.3 Indemnification by SJM. SJM shall indemnify and hold harmless Hansen
and its Affiliates and their respective directors, officers employees and agents
(“Hansen Indemnitees”) from and against any and all losses, liabilities, claims,
damages or expenses (including, without limitation, reasonable legal fees and
expenses) suffered or incurred by any such Hansen Indemnitee to the extent
resulting or arising from or in connection with any claim, action or proceeding
by a third party brought against any Hansen Indemnitee based on any of the
following:
          6.3.1 An allegation that any Hansen Indemnitee infringes or
misappropriates any Intellectual Property right of a third party, to the extent
such allegation is based on the use or practice of the SJM Independent IP and/or
the SJM-Related Program IP within the scope of the license granted in
Section 3.2.2 and in performance of its obligations under this Agreement;
          6.3.2 The negligence or willful misconduct of SJM or its Affiliates or
their respective consultants or contractors in connection with their activities
under this Agreement;
          6.3.3 The breach of any of the covenants, agreements, warranties or
representations made by Hansen under this Agreement by SJM or its Affiliates or
their respective consultants or contractors; or
          6.3.4 The violation of any applicable laws or regulations by SJM or
its Affiliates or their respective consultants or contractors in connection with
their activities under this Agreement.
     Notwithstanding the foregoing, SJM shall only be obligated to so indemnify
and hold the Hansen Indemnitees harmless to the extent that such claim, action
or proceeding does not arise from the negligence or willful misconduct of Hansen
or its Affiliates or their respective contractors or employees.
     6.4 Procedures.
          6.4.1 In order for an indemnified party to be entitled to any
indemnification provided for under this Article VI in respect of, arising out of
or involving a claim, action or proceeding made by any person who is not a Party
to this Agreement or an Affiliate thereof (a “Third-Party Claim”), such
indemnified party must notify the indemnifying party in writing, and

Page 11 of 17



--------------------------------------------------------------------------------



 



in reasonable detail, of the Third-Party Claim as promptly as reasonably
possible after receipt by such indemnified party of written notice of the
Third-Party Claim; provided, however, that failure to give such notification
shall not affect the indemnification provided hereunder except to the extent the
indemnifying party is actually prejudiced as a result of such untimely notice.
The indemnified party shall deliver to the indemnifying party, within five
(5) business days after the indemnified party’s receipt thereof, copies of all
notices and documents (including court papers) received by the indemnified party
relating to the Third-Party Claim.
          6.4.2 If a Third-Party Claim is made against an indemnified party, the
indemnifying party shall be entitled to participate in the defense thereof and,
if it so chooses, it may assume the defense thereof with counsel selected by the
indemnifying party and reasonably satisfactory to the indemnified party. Should
the indemnifying party so elect to assume the defense of a Third-Party Claim,
the indemnifying party shall not be liable to the indemnified party for legal
costs and expenses subsequently incurred by the indemnified party in connection
with the defense thereof. If the indemnified party assumes such defense, the
indemnified party shall have the right to participate in the defense thereof and
to employ counsel, at its own expense, separate from counsel employed by the
indemnifying party, it being understood that the indemnifying party shall
control such defense and settlement.. The Parties shall cooperate in the defense
or prosecution of any Third-Party Claim. Such cooperation shall include the
retention and the provision of records and information that are reasonably
relevant to such Third-Party Claim.
ARTICLE VII
CONFIDENTIALITY AND PUBLICITY
     7.1 Confidentiality. The Parties hereto will keep confidential any
non-public information (whether written or oral and whether or not identified as
“Confidential”) exchanged by the Parties (whether prior to, on or after the date
hereof) in connection with the matters contemplated by this Agreement, as well
as the existence and terms of this Agreement and the existence of the Parties’
discussions and collaboration hereunder, strictly in accordance with the terms
of the NDA, and will use such information solely in the performance of their
obligations, and the exercise of their rights, provided hereunder. The NDA shall
expressly survive any termination of this Agreement in accordance with its
terms.
     7.2 Publicity. Neither Party, nor any of its Affiliates or representatives,
may initiate nor make any public announcement (by press release, press interview
or otherwise) or other disclosure concerning the existence, terms and
conditions, or subject matter of this Agreement to any third party without the
prior written consent of the other Party, except as may be required by law or
regulation. In those circumstances where a Party believes that any such
disclosure is required by law or regulation, then it shall (i) seek to notify
the other Party on a timely basis in advance of such disclosure, and (b) use its
best efforts to seek confidential treatment of the material provisions of this
Agreement to the greatest extent permitted by law or regulation.
ARTICLE VIII
INTENTIONALLY OMITTED

Page 12 of 17



--------------------------------------------------------------------------------



 



ARTICLE IX
TERM AND TERMINATION
     9.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 9.2, shall continue in effect until the completion of all of
the development work contemplated by the Initial Development Plan and any other
Development Plan on which the Parties agree prior to termination of this
Agreement, subject to early termination of this Agreement (the “Term”).
     9.2 Termination.
          9.2.1 Either Party may terminate this Agreement ****** by giving not
less than ****** prior written notice to the other Party.
          9.2.2 Either Party may terminate this Agreement immediately upon
written notice to the other Party, if the other Party materially breaches any of
its obligations set forth in this Agreement and fails to cure such breach within
********** after receiving written notice from the non-breaching Party
describing such breach.
          9.2.5 Either Party may terminate this Agreement immediately upon
written notice to the other Party if the Co-Marketing Agreement terminates.
          9.2.6 Either Party may terminate this Agreement upon written notice to
the other Party should either Party be enjoined by a court of competent
jurisdiction from making, using, or selling the Sensei System, the EnSite
System, the Fully Integrated Sensei System, the Fully Integrated EnSite System,
the Fully Integrated System, or material portions thereof.
          9.2.7 Either Party may terminate this Agreement upon written notice to
the other Party should ******
     9.3 Survival. This Section 9.3, Section 2.2.4, Section 2.3.6, and Articles
III (other than Section 3.2), V, VI, VII, VIII, and X shall survive any
termination or the expiration of the Term of this Agreement.
ARTICLE X
GENERAL
     10.1 Notices. All notices, requests, demands required or desired, or
instructions to be given hereunder shall be in writing and considered effective
when delivered personally, upon

Page 13 of 17



--------------------------------------------------------------------------------



 



receipt if sent by certified mail or by delivery via Federal Express or
similarly recognized overnight courier with all postage or freight charges
prepaid, and addressed as follows:

  (1)   If to Hansen:

Hansen Medical, Inc.
380 North Bernardo Avenue
Mountain View, CA
Attn: Chief Executive Officer

  (2)   If to SJM:

St. Jude Medical, Atrial Fibrillation Division, Inc.
14901 DeVeau Place
Minnetonka, MN 55345
Facsimile: 952-351-1777
Attention: General Counsel
and
St. Jude Medical, Atrial Fibrillation Division, Inc.
6500 Wedgwood Road
Maple Grove, MN 55311
Facsimile: 763-383-2600
Attention: President
with a copy to (which shall not constitute notice):
St. Jude Medical, Inc.
One Lillehei Plaza
St. Paul, MN 55117
Facsimile: 651-490-4333
Attn: Chief Financial Officer
     10.2 Entire Agreement. This Agreement (including any exhibits and schedules
attached or to be attached hereto which are incorporated herein by this
reference), together with the NDA, represent the entire understanding of the
Parties with respect to the subject matter hereof. This Agreement supersedes all
prior agreements, representations and understandings, whether written or oral,
between the Parties concerning the subject matter hereof, and may not be changed
or modified in any manner except by an instrument in writing that is signed by
the Parties. No inference shall be drawn from any variance between this
Agreement and any prior negotiations, term sheets, letters of intent relating
to, or drafts of, this Agreement. Each Party acknowledges and agrees that no
representations, inducements, promises, commitments or agreements, orally or
otherwise, have been made by any Party, or anyone acting on behalf of any Party,
which are not expressed herein.

Page 14 of 17



--------------------------------------------------------------------------------



 



     10.3 Modification. No alteration, amendment, waiver, cancellation or any
other change in any term of condition of this Agreement shall be valid or
binding on any Party unless such alteration, amendment, waiver, cancellation or
any other change shall have been mutually agreed to in writing by the Parties to
this Agreement.
     10.4 Severability. The Parties agree that if any provision of this
Agreement shall be found or held to be invalid or unenforceable, then the
provisions of this Agreement shall be deemed amended to modify or delete, as
necessary, the offending provision, and this Agreement as so amended or modified
shall not be rendered unenforceable or impaired but shall remain in full force
and effect, to the fullest extent possible in keeping with the intention of the
Parties.
     10.5 No Waiver. Failure of any Party at any time to require performance of
any provision of this Agreement shall not affect the right of any party to
require full performance thereafter; a waiver by any Party of a breach of any
provision of this Agreement shall not be taken or held to be a waiver of any
further or similar breach or as nullifying the effectiveness of such provision.
     10.6 Costs. Except as otherwise herein provided, each of the Parties hereto
shall bear its own expenses in connection with this Agreement and the
transactions contemplated herein.
     10.7 Assignment. This Agreement shall be binding upon, and shall inure to
the benefit of, the Parties to this Agreement and their respective successors
and assigns. No Party may assign any of its rights or privileges or (except to
subcontractors or consultants under commercially reasonable written agreements)
delegate any of its duties or obligations (by operation of law or otherwise)
hereunder without prior written consent of the other Party; provided, however,
that either Party may make such an assignment or delegation when done so in
conjunction with (a) the acquisition of the Party or of all or substantially all
of the Party’s assets relating to this Agreement or (b) a corporate
restructuring or reorganization in which such Party assigns its right, title and
interest under this Agreement to an Affiliate. Any attempted or purported
assignment or transfer without such consent, when required under this provision,
shall be void and of no effect and shall constitute a material breach of this
Agreement.
     10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof.
     10.9 Relationship of the Parties. The Parties hereto are independent
contractors under this Agreement. Nothing contained herein is intended nor is to
be construed so as to constitute the Parties hereto as partners or participants
in a joint venture with respect to this Agreement, or the subject matter hereof.
Employees and agents of one Party remain employees or agents of that Party and
shall not be considered at any time to be agents of, or obligated to render a
fiduciary duty to, the other Party. There is no principal-agent relationship
between the Parties. Neither Party shall have the authority to contract, bind,
or act on behalf of the other Party.

Page 15 of 17



--------------------------------------------------------------------------------



 



     10.10 Drafting of this Agreement. Each Party has equally participated in
the drafting of this Agreement, and the Parties agree that neither Party shall
be found to be the sole or primary drafter of any portion of this Agreement.
     10.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, authorized representatives of the parties have executed
this Agreement as of the dates written below.

              HANSEN MEDICAL INC.   ST. JUDE MEDICAL, ATRIAL
FIBRILLATION DIVISION, INC.
 
           
By:
  /s/ Gary Restani   By:   /s/ Jane J. Song
 
           
 
           
Name:
  Gary Restani   Name:   Jane J. Song
 
           
Title:
  President and Chief Operating Officer   Title:   President, St. Jude Medical,
Atrial
 
        Fibrillation Division, Inc.

Page 16 of 17



--------------------------------------------------------------------------------



 



EXHIBIT A
Initial Development Plan
********************************************************

Page 17 of 17